Exhibit 10.1

EXECUTION VERSION

**********************************************************

INCREMENTAL FACILITY AGREEMENT

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS

($216,000,000)

dated as of October 10, 2014

between

MCC GEORGIA LLC

MCC ILLINOIS LLC

MCC IOWA LLC

MCC MISSOURI LLC

as Borrowers

The LENDERS Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES, LLC,

SUNTRUST ROBINSON HUMPHREY, INC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

RBC CAPITAL MARKETS

and

NATIXIS, NEW YORK BRANCH,

as Joint Bookrunners

SUNTRUST BANK,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

ROYAL BANK OF CANADA

and

NATIXIS, NEW YORK BRANCH,

as Co-Documentation Agents

BANK OF AMERICA, N.A.,

and

WELLS FARGO BANK, N.A,

as Co-Syndication Agent

**********************************************************



--------------------------------------------------------------------------------

INCREMENTAL FACILITY AGREEMENT

(TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT COMMITMENTS)

INCREMENTAL FACILITY AGREEMENT (this “Incremental Facility Agreement”) dated as
of October 10, 2014, among MCC IOWA LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“MCC
Iowa”); MCC ILLINOIS LLC, a limited liability company duly organized and validly
existing under the laws of the State of Delaware (“MCC Illinois”); MCC GEORGIA
LLC, a limited liability company duly organized and validly existing under the
laws of the State of Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited
liability company duly organized and validly existing under the laws of the
State of Delaware (“MCC Missouri,” and, together with MCC Iowa, MCC Illinois and
MCC Georgia, the “Borrowers”); the INCREMENTAL FACILITY REVOLVING CREDIT LENDERS
party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”).

The Borrowers, the Lenders party thereto, the Issuing Lender identified therein
and the Administrative Agent are parties to the Third Amended and Restated
Credit Agreement dated as of June 20, 2014 (as amended, modified and
supplemented and in effect from time to time, the “Credit Agreement”).

Section 2.01(f) of the Credit Agreement contemplates that at any time and from
time to time, the Borrowers may request that one or more persons (which may
include the Lenders under and as defined in the Credit Agreement) offer to enter
into commitments to provide Incremental Facility Revolving Credit Commitments.
The Borrowers have requested that $216,000,000 aggregate principal amount of
Tranche A Incremental Facility Revolving Credit Commitments constituting a
single Series be made available to it on the Tranche A Incremental Revolving
Facility Effective Date (as defined below) having the terms set forth herein,
which will constitute and are hereby designated as “Replacement Revolving Credit
Commitments” for purposes of the Credit Agreement. The Tranche A Incremental
Facility Revolving Credit Lenders (as defined below) are willing to provide the
Tranche A Incremental Facility Revolving Credit Commitments (as defined below)
on the terms and conditions set forth below and in accordance with the
applicable provisions of the Credit Agreement, and accordingly, the parties
hereto hereby agree as follows:

ARTICLE I

DEFINED TERMS

Terms defined in the Credit Agreement are used herein as defined therein. In
addition, the following terms have the meanings specified below:

“Tranche A Incremental Revolving Facility Effective Date” means the date and
time at which the conditions specified in Article IV of this Incremental
Facility Agreement are satisfied (or waived by the Tranche A Incremental
Facility Revolving Credit Lenders).

“Tranche A Incremental Facility Letters of Credit” means any letter of credit
issued under the Tranche A Incremental Facility Revolving Credit Commitments. On
the Tranche A Incremental Revolving Facility Effective Date, all Letters of
Credit outstanding as of the Tranche A Incremental Revolving Facility Effective
Date shall be deemed to be Tranche A Incremental Facility Letters of Credit
issued under the Credit Agreement on the Tranche A Incremental Facility
Revolving Credit Facility Effective Date. Tranche A Incremental Facility Letters
of Credit shall constitute Incremental Facility Letters of Credit under the
Credit Agreement.



--------------------------------------------------------------------------------

“Tranche A Incremental Facility Revolving Credit Loan” means a loan made under
the Tranche A Incremental Facility Revolving Credit Commitments pursuant to
Section 2.01 of this Incremental Facility Agreement. Tranche A Incremental
Facility Revolving Credit Loans shall constitute a Series of Incremental
Facility Revolving Credit Loans under the Credit Agreement.

“Tranche A Incremental Facility Revolving Credit Commitment” means, with respect
to each Tranche A Incremental Facility Revolving Credit Lender, the obligation
of such Lender to make Tranche A Incremental Facility Revolving Credit Loans,
and to issue or participate in Tranche A Incremental Facility Letters of Credit
pursuant to Section 2.03 of the Credit Agreement, in an aggregate principal or
face amount at any one time outstanding up to but not exceeding the amount set
forth on Schedule I to this Incremental Facility Agreement or, in the case of a
Person that becomes a Tranche A Incremental Facility Revolving Credit Lender
pursuant to an assignment permitted under Section 11.06(b) of the Credit
Agreement, as specified in the respective instrument of assignment pursuant to
which such assignment is effected (as the same may be reduced from time to time
pursuant to Section 2.04 or 2.10 of the Credit Agreement or increased or reduced
from time to time pursuant to assignments permitted under said
Section 11.06(b)). The aggregate principal amount of the Tranche A Incremental
Facility Revolving Credit Commitments is $216,000,000. The Tranche A Incremental
Facility Revolving Credit Commitments shall constitute a Series of Incremental
Facility Revolving Credit Commitments under the Credit Agreement.

“Tranche A Incremental Facility Revolving Credit Lender” means (a) on the date
hereof, a Lender having a Tranche A Incremental Facility Revolving Credit
Commitment that has executed and delivered a counterpart to this Incremental
Facility Agreement and (b) thereafter, the Lenders from time to time holding
Tranche A Incremental Facility Revolving Credit Commitments and Tranche A
Incremental Facility Revolving Credit Loans after giving effect to any
assignments thereof pursuant to Section 11.06 of the Credit Agreement. Each
Tranche A Incremental Facility Revolving Credit Lender shall be an Incremental
Facility Revolving Credit Lender under the Credit Agreement.

“Tranche A Incremental Facility Termination Date” means October 10, 2019;
provided that the Tranche A Incremental Facility Revolving Credit Commitment
will expire on (i) the 91st day prior to the final maturity date of any class of
Term Loans or debt securities of the Borrowers, if on such date $200,000,000 or
more aggregate principal amount of such maturing Term Loans or debt securities
are outstanding or (ii) any Business Day if any Affiliated Subordinated
Indebtedness outstanding on such date has a scheduled maturity as of such date
that is within the period of six months following such date.

ARTICLE II

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LOANS

Section 2.01. Commitments. Each Tranche A Incremental Facility Revolving Credit
Lender party hereto severally agrees to provide its Tranche A Incremental
Facility Revolving Credit Commitment in the amount set forth opposite such
Lender’s name on Schedule I hereto.

 

-2-



--------------------------------------------------------------------------------

Section 2.02. Terms of Tranche A Incremental Revolving Credit Facility. The
terms of the Tranche A Incremental Facility Revolving Credit Commitments,
Tranche A Incremental Revolving Credit Loans and Tranche A Incremental Facility
Letters of Credit shall, except as expressly provided herein, be identical to
the terms of the Revolving Credit Commitments, Revolving Credit Loans and
Letters of Credit set forth in the Credit Agreement immediately prior to the
Tranche A Incremental Revolving Facility Effective Date. Notwithstanding the
foregoing:

(a) Each reference in the Credit Agreement to “Revolving Credit Commitment,”
“Revolving Credit Commitment Termination Date,” “Revolving Credit Lender,”
“Revolving Credit Loan” and “Revolving Credit Letter of Credit” (or derivations
of any of the foregoing) shall, with respect to periods following the Tranche A
Incremental Revolving Facility Effective Date be deemed to refer to “Tranche A
Incremental Facility Revolving Credit Commitment,” “Tranche A Incremental
Facility Revolving Facility Termination Date,” “Tranche A Incremental Facility
Revolving Credit Lender,” “Tranche A Incremental Facility Revolving Credit Loan”
or “Tranche A Incremental Facility Letter of Credit” (or corresponding
derivation thereof);

(b) The Applicable Margin for Tranche A Incremental Facility Revolving Credit
Loans shall be the respective rates indicated below for Loans of the applicable
Type set forth opposite the then-current Rate Ratio (determined pursuant to
Section 3.03 of the Credit Agreement) indicated below (except that anything in
this Incremental Facility Agreement or the Credit Agreement to the contrary
notwithstanding, the Applicable Margin with respect to such Loans shall be the
highest margins indicated below during any period when an Event of Default shall
have occurred and be continuing):

 

RANGE OF RATE RATIO

   EURODOLLAR
LOANS     BASE RATE
LOANS  

Greater than or equal to 5.00 to 1

     2.75 %      1.75 % 

Greater than or equal to 4.00 to 1 but less than 5.00 to 1

     2.50 %      1.50 % 

Greater than or equal to 3.00 to 1 but less than 4.00 to 1

     2.25 %      1.25 % 

Less than 3.00 to 1

     2.00 %      1.00 % 

(c) The reference to “$200,000,000” in Section 2.03(ii) of the Credit Agreement
shall be replaced with “$35,000,000”;

(d) In lieu of the commitment fees payable pursuant to Section 2.05 of the
Credit Agreement with respect to the Revolving Credit Commitments, the Borrowers
shall pay to the Administrative Agent for the account of each Tranche A
Incremental Facility Revolving Credit Lender a commitment fee on the daily
average unused amount of such Lender’s Tranche A Incremental Facility Revolving
Credit Commitment (for which purpose the aggregate amount of any Letter of
Credit Liabilities in respect of Tranche A Incremental Facility Letters of
Credit shall be deemed to be a pro rata (based on the Tranche A Incremental
Facility Revolving Credit Commitments) use of each Lender’s Tranche A
Incremental Facility Revolving Credit Commitment), for the period from and
including the Tranche A Incremental Revolving Facility Effective Date to but not
including the earlier of the date such Tranche A Incremental Facility Revolving
Credit Commitment is terminated and the Tranche A Incremental Revolving Facility
Termination Date, at a rate per annum equal to (x) 0.50% at any time the
then-current Rate Ratio (determined in accordance with Section 3.03 of the
Credit Agreement) is greater than 3.00 to 1 and (y) 0.375% at any time the
then-current Rate Ratio (so determined) is 3.00 to 1 or less. Accrued commitment
fees shall be payable on each Quarterly Date and on the earlier of the date the
Tranche A Incremental Facility Revolving Credit Commitments are terminated and
the Tranche A Incremental Revolving Facility Termination Date.

(e) The reference to “1.75 to 1.0” in Section 8.10(b) is replaced with “2.0 to
1.0”.

 

-3-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES; NO DEFAULTS

The Borrowers represent and warrant to the Administrative Agent and the Lenders
that (i) each of the representations and warranties made by the Borrowers in
Section 7 of the Credit Agreement, and by each Obligor in the other Loan
Documents to which it is a party, is true and correct on and as of the date
hereof with the same force and effect as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date) and as if each reference
therein to the Credit Agreement or Loan Documents includes a reference to this
Incremental Facility Agreement and (ii) no Default or Event of Default has
occurred and is continuing.

ARTICLE IV

CONDITIONS

Section 4.01. The effectiveness of the Tranche A Incremental Facility Revolving
Credit Commitments of the Tranche A Incremental Facility Revolving Credit
Lenders is subject to each of the following conditions having been satisfied (or
waived by the Tranche A Incremental Facility Revolving Credit Lenders):

(a) Counterparts of Incremental Facility Agreement. The Administrative Agent
shall have received duly executed and delivered counterparts of this Incremental
Facility Agreement from (i) each Obligor, (ii) each Tranche A Incremental
Facility Revolving Credit Lender listed on Schedule I and (iii) the Issuing
Lender.

(b) Opinion of Counsel to Obligors. The Administrative Agent shall have received
an opinion of Dentons US LLP, counsel to the Obligors, dated such date or dates
and covering such matters as the Administrative Agent or any Tranche A
Incremental Facility Revolving Credit Lender may reasonably request (and the
Borrowers hereby instruct counsel to deliver such opinion to the Tranche A
Incremental Facility Revolving Credit Lenders and the Administrative Agent).

(c) Organizational Documents. The Administrative Agent shall have received a
certificate of a Senior Officer certifying as to and attaching such
organizational documents (including, without limitation, board of director and
shareholder resolutions, member approvals and evidence of incumbency, including
specimen signatures, of officers of each Obligor) with respect to the execution,
delivery and performance of this Incremental Facility Agreement and each other
document to be delivered by such Obligor from time to time in connection
herewith and the extensions of credit hereunder as the Administrative Agent may
reasonably request (and the Administrative Agent and each Lender may
conclusively rely on such certificate until it receives notice in writing from
such Obligor to the contrary).

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Senior Officer, dated such date or dates as the Administrative
Agent or any Tranche A Incremental Facility Revolving Credit Lender may
reasonably request, to the effect that (i) the representations and warranties
made by the Borrowers in Article III hereof, and by each Obligor in the other
Loan Documents to which it is a party, are true and correct on and as of the
date hereof with the same force and effect as if made on and as of such date
(or, if any such representation and warranty is expressly stated to have been
made as of a specific date, as of such specific date) and (ii) no Default or
Event of Default shall have occurred and be continuing.

 

-4-



--------------------------------------------------------------------------------

(e) Fees and Expenses. The Administrative Agent shall have received from the
Borrowers for the account of each Tranche A Incremental Facility Revolving
Credit Lender party to this Incremental Facility Agreement, as fee compensation
for the Tranche A Incremental Facility Revolving Credit Commitment of such
Tranche A Incremental Facility Revolving Credit Lender, an upfront fee in an
amount equal to 0.50% of the stated principal amount of such Tranche A
Incremental Facility Revolving Credit Lender’s Tranche A Incremental Facility
Revolving Credit Commitment, payable to such Tranche A Incremental Facility
Revolving Credit Lender on the Tranche A Incremental Revolving Facility
Effective Date. The Administrative Agent and the Engagement Parties (as defined
below) shall have received all other fees and other amounts due and payable on
or prior to the Tranche A Incremental Revolving Facility Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrowers hereunder.

(f) Termination of Revolving Credit Commitments. Concurrently with the
effectiveness of this Incremental Facility Agreement, all Revolving Credit
Commitments shall have been terminated and all Revolving Credit Loans made
thereunder and all accrued interest and fees with respect thereto shall have
been paid in accordance with the Credit Agreement.

ARTICLE V

MISCELLANEOUS

Section 5.01. Confirmation of Security Documents. Each of the Borrowers hereby
confirms and ratifies all of its obligations under the Loan Documents to which
it is a party. By its execution on the respective signature lines provided
below, each of the Obligors hereby confirms and ratifies all of its obligations
and the Liens granted by it under the Security Documents to which it is a party,
represents and warrants that the representations and warranties set forth in
such Security Documents are true and correct on the date hereof as if made on
and as of such date and confirms that all references in such Security Documents
to the “Credit Agreement” (or words of similar import) refer to the Credit
Agreement as supplemented hereby without impairing any such obligations or Liens
in any respect.

Section 5.02. Expenses. Subject to the provisions of the Engagement Letter dated
October 9, 2014 among (i) Mediacom Broadband LLC and (ii) J.P. Morgan Securities
LLC, Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, SunTrust Robinson Humphrey, Inc., SunTrust Bank, Credit Suisse
Securities (USA) LLC, Deutsche Bank Securities Inc., Royal Bank of Canada and
Natixis, New York Branch (the “Engagement Parties”), the Obligors jointly and
severally agree to pay, or reimburse each Engagement Party for paying, all
reasonable out-of-pocket expenses incurred by each Engagement Party and their
Affiliates, including the reasonable fees, charges and disbursements of special
New York counsel to the Administrative Agent, in connection with the syndication
of the Incremental Facility Revolving Credit Commitments provided for herein and
the preparation of this Incremental Facility Agreement.

Section 5.03. Counterparts; Integration; Effectiveness. This Incremental
Facility Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Incremental Facility Agreement shall become effective when it has been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof which, when taken together, bear the signatures of
each of the other parties hereto, and thereafter shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Incremental Facility Agreement by fax or email (with a “pdf” copy thereof
attached) shall be effective as delivery of an original executed counterpart
hereof.

 

-5-



--------------------------------------------------------------------------------

Section 5.04. Governing Law. This Incremental Facility Agreement is governed by,
and construed to be in accordance with, the law of the State of New York.

Section 5.05. Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Incremental Facility
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Incremental Facility Agreement.

Section 5.06. Notices. All notices, requests and other communications provided
for herein and under the Security Documents (including, without limitation, any
modifications of, or waivers, requests or consents under this Incremental
Facility Agreement) shall be given or made in writing (including, without
limitation, by telecopy) delivered to the intended recipient in accordance with
the Credit Agreement.

[Signature Pages Follow]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Incremental Facility
Agreement to be duly executed and delivered as of the day and year first above
written.

 

MCC GEORGIA LLC MCC ILLINOIS LLC MCC IOWA LLC MCC MISSOURI LLC By:   Mediacom
Broadband LLC, a Member By:   Mediacom Communications Corporation, a Member By:
 

/s/ Mark E. Stephan

  Name:   Mark E. Stephan   Title:  

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby consents to the foregoing
Incremental Facility Agreement and confirms that the Tranche A Incremental
Facility Revolving Credit Commitments and Tranche A Incremental Facility
Revolving Credit Loans constitute “Guaranteed Obligations” under the Guarantee
and Pledge Agreement under and as defined in said Credit Agreement for all
purposes of said Guarantee and Pledge Agreement and are entitled to the benefits
of the guarantee and security provided under the Guarantee and Pledge Agreement.

 

MEDIACOM BROADBAND LLC By:   Mediacom Communications Corporation, a Member By:  

/s/ Mark E. Stephan

  Name:   Mark E. Stephan   Title:   Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

By its signature below, the undersigned hereby confirms that all of its
obligations under the Management Fee Subordination Agreement and Sections 5.04
and 5.05 of the Guarantee and Pledge Agreement will continue unchanged and
remain in full force and effect for the benefit of the Administrative Agent, the
Lenders party to the Credit Agreement and the Tranche A Incremental Facility
Revolving Credit Lenders.

 

MEDIACOM COMMUNICATIONS CORPORATION By:  

/s/ Mark E. Stephan

  Name:   Mark E. Stephan   Title:   Chief Financial Officer

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Issuing Lender and a Tranche A incremental Facility
Revolving Credit Lender with the Tranche A Incremental Facility Revolving Credit
Commitment set forth opposite its name on Schedule I

By:  

/s/ Nicolas Gitron-Beer

  Name:   Nicolas Gitron-Beer   Title:   Vice President

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS BANK OF AMERICA, N.A.
By:

/s/ Justin Smiley

Name: Justin Smiley Title: Vice President

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ Heidi H. Samuels

  Name:   Heidi H. Samuels   Title:   Director

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS DEUTSCHE BANK AG, NEW
YORK By:  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director By:  

/s/ Dusan Lazarov

  Name:   Dusan Lazarov   Title:   Director

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY

REVOLVING CREDIT LENDERS

SUNTRUST BANK By:  

/s/ Shannon Offen

  Name:   Shannon Offen   Title:   Director

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS ROYAL BANK OF CANADA By:
 

/s/ Mark Gronich

  Name:   Mark Gronich   Title:   Authorized Signatory

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ Heidi H. Samuels

  Name:   Heidi H. Samuels   Title:   Director

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

TRANCHE A INCREMENTAL FACILITY REVOLVING CREDIT LENDERS NATIXIS By:  

/s/ Gerardo Canet

  Name:   Gerardo Canet   Title:   Managing Director By:  

/s/ Ronald Lee

  Name:   Ronald Lee   Title:   Vice President

 

[Incremental Facility Agreement Signature Page]



--------------------------------------------------------------------------------

Schedule I

Tranche A Incremental Facility Revolving Credit Commitments

 

Tranche A Incremental Facility Revolving Credit Lender

   Tranche A Incremental Facility
Revolving Credit Commitment      % of Total  

JPMorgan Chase Bank, N.A.

   $ 35,000,000.00         16.20370370370370 % 

Bank of America, N.A.

   $ 35,000,000.00         16.20370370370370 % 

Wells Fargo Bank, National Association

   $ 35,000,000.00         16.20370370370370 % 

Deutsche Bank AG New York Branch

   $ 30,000,000.00         13.88888888888890 % 

SunTrust Bank

   $ 30,000,000.00         13.88888888888890 % 

Royal Bank of Canada

   $ 20,000,000.00         9.25925925925930 % 

Credit Suisse AG, Cayman Islands Branch

   $ 20,000,000.00         9.25925925925930 % 

Natixis

   $ 11,000,000.00         5.09259259259260 % 

Schedule I to Incremental Facility Agreement